                                     NATIONAL ASSOCIATION FOR THE ADVANCEMENT OF COLORED PEOPLE
                                     4805 MT. HOPE DRIVE • BALTIMORE, MD 21215-3297 • (4~0) 358-8900




KWEISI MFUME
Pres,aent & Chief EJecutNe Officer




           July 26, 2004

           Mr. Daniel Johnson Willis, Chairman
           Jones County Improvement Association, Inc.
           P. 0. Box 397
           Trenton, NC 28585

            Dear Mr. Willis:

            I am in receipt of your letter regarding the improvements you and your
            Association are looking to make in and around Trenton. Please know that,
            while I regret to learn of the current circumstances, it is always extremely
            heartening to learn about the efforts of concerned and active citizens like
            you, who seek to improve the world around us all.

            Since this is a local issue, I have taken the liberty of forwarding a copy of
            your correspondence to Mr. Melvin "Skip" Alston, President of the North
            Carolina State Conference of NAACP Branches, for his review. It is my
            recommendation that you contact Mr. Alston in reference to this matter. He
            can be reached in writing at P. 0 . Box 20547, Greensboro, NC 27420, or
            by telephone at (336) 275-0851.

            It is my most genuine hope that you obtain the assistance you seek, and I
            thank you for contacting the National Office of the NAACP.

             Sincerely,




             KM/crm
                           Case 4:20-cv-00230-FL Document 1-2 Filed 12/10/20 Page 1 of 1
